Appellee sued appellants, and recovered a judgment for the value of two mules; and the defendants have appealed.
The first assignment of error complains of the action of the trial court in refusing to give a special charge to the jury requested by the defendants. The charge was properly refused, because it was In substance embraced in the court's charge to the Jury.
The second assignment charges that *Page 900 
no final judgment was rendered, because the judgment does not in terms make any disposition of the case as to one of the defendants. In allowing appellants' bill of exception relating to that question, the trial judge made an explanatory statement which shows, in effect, that plaintiff abandoned his cause of action as against the defendant not mentioned in the judgment; and therefore, the assignment in question is overruled.
The third and last assignment is predicated upon the fact that the record shows that after the verdict was returned the plaintiff was permitted to dismiss his suit as to one of the defendants, as to whom the jury made no finding. The defendant referred to is disposed of by the judgment, and we hold that the plaintiff had the right to dismiss as to him at any time before the judgment was rendered.
No reversible error has been shown, and the judgment is affirmed.
Affirmed.